 Case 20-22343        Doc 108     Filed 09/08/20 Entered 09/08/20 16:01:50              Desc Main
                                   Document     Page 1 of 7




Elizabeth R. Loveridge, #6025
Chapter 7 Trustee
STRONG & HANNI, P.C.
102 S. 200 E. Suite 800
Salt Lake City, UT 84111
Tel: (801) 532-7080

                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH

  In re:
           Auric Solar, LLC                              Bankruptcy Case No. 20-22343-KRA

                  Debtor(s).                             Chapter 7



                               TRUSTEE’S REPORT OF AUCTION

       Elizabeth Rose Loveridge, Chapter 7 Trustee in the above-captioned case, pursuant to

Fed. R. Bankr. P. 6003 (f)(1), hereby sets forth her report of the sale of property of the estate

conducted pursuant to an Order Granting Trustee’s Motion to Approve Sale of Personal Property

of the Debtor Free and Clear of All Liens and Interests Pursuant to 11 U.S.C. § 363, which Order

was entered by the Court on May 18, 2020.

       Pursuant to aforesaid Order, a sale was conducted by the Trustee’s Auctioneer, Erkelens

& Olson, on May 21, 2020. Attached hereto as Exhibit “A” is the Auctioneer’s report of said

auction including an itemized statement of Auctioneer’s fees, the property sold, the price

received for each item and a list of the persons who attended the auction. The total realized by



                                                  1
 Case 20-22343       Doc 108      Filed 09/08/20 Entered 09/08/20 16:01:50        Desc Main
                                   Document     Page 2 of 7




the estate from the sale of said property is $135,325.00.

       DATED September 8, 2020.



                                                     ___________/s/____________
                                                     Elizabeth Rose Loveridge
                                                     Chapter 7 Trustee




                                                 2
Case 20-22343   Doc 108   Filed 09/08/20 Entered 09/08/20 16:01:50   Desc Main
                           Document     Page 3 of 7




                          Exhibit “A”




                                      3
Case 20-22343     Doc 108     Filed 09/08/20 Entered 09/08/20 16:01:50          Desc Main
                               Document     Page 4 of 7




                                  3365 West 500 South, Ste. 100
                                        SLC, UT 84104
                                         801-355-6655
                                   www.SalesandAuction.com

 May 21st 2020

 Elizabeth Loveridge
 Strong and Hanni
 102 South 200 East Ste 800
 Salt Lake City, UT 84111

 Re: May 21st 2020 Court Ordered Auric Solar Auction

 Dear Liza,

 The Following is an accounting of the auction held for Auric Solar on May 21st 2020.




 Auction Total: $135,325.00
 Less: commissions: $20,298.75
 Total Amount Due: $115,026.25
 Less: Expenses: $400.00
 Total Amount due: $114,626.25


 It has been a pleasure serving you. We appreciate the work and look forward to working
 with you in the next auction.


 Sincerely,




 Robert Olson C.A.G.A.
 President of Erkelens & Olson Auctioneers & Appraisers
                  Case 20-22343                 Doc 108 ERKELENS&
                                                         Filed 09/08/20                                                                             Page 1
                                                                    OLSONEntered  09/08/20 16:01:50
                                                                          AUCTIONEERS                                              Desc Main

       rkelens                                             Document     Page 5 of 7 100
                                                         3365 WEST 500 SOUTH, SUITE
                                                                   SALT LAKE CITY UT 84104



Olson
Seller Number: LL
Court Ordered Auric Solar
                                       Auctioneers
                                        Appraisers
                                                                            801-355-6655
                                                               www.sALESANDAUCTION.COM
                                                                                                                                       Date :09/08/2020


Elizabeth Loveridge
102 South 200 East, Suite 8000
SLC, UT 84111

                                                 Final Statement For: Court Ordered Auction 05-21-2020
                                                                                                                                          Price Grp
        Lot Description                                                                                                                   225.00
             1    reception counter and chair
                                                                                                                                          250.00
                                                                                     book shelves; occasional chairs;
             2    Multiple offices of furniture including desk chairs; white boards;
                  cork boards; love seat and more
                                                                                                                                          300.00
                  Midsized conference table with chairs
                                                                                                                                          100.00
            4     Executive size conference table w/credenze and whiteboard in cabinet
                                                                                                                                          175.00
            5     Executive Board Room Conference Table approx 20 foot
                                                                                                                                          150.00
                  Large area office cubicles including drawers; shelves; office
            7                                                                    chairs
                                                                                                                                           50.00
            8     Promotional items ane clothing
                                                                                                                                          275.00
            9     Five Station Private office cubicles with glass inserts; desks; cabinets                                                475.00
                                                                                      booth
        10        Digital Photo Printer Model DP-DS620 and canon portable photo                                                           600.00
        11        Misc Cisco phones; and polycom conference phones
                                                                                               to Canon                  cameras          175.00
        12        Kitchen Table and chairs; misc dell dock ports and misc. equipment including
                  and electrical cords
                                                                                                                                           50.00
        13        Bun coffee    pot station;   with small toaster oven and cabinet
                                                                                                                                        1,275.00
        14        Misc dell laptops; keyboards and other laptops
                                                                                                                                          350.00
        15       2 Samsung flatscreen TVs
                                                                                                                                           75..00
        16       Misc business machines and office supplies
                                                                                                                                          325.00
        17       Company booth and promtional materials including two canopies
                                                                         white boards and calling stations                                775.00
        18       Large lot including six office cubes and office chairs;                                                                  375.00
        19       Safety equipment including helmets
                                                                                                                                          250.00
        20       2 Solar time pathfinders
                                                                                                                 carts                    300.00
        21       Closet contents    including    6' stainless shelf w/contents small fan floor   lamp; rolling
                                                                                                                                            0.00
        22       Liebert System 3 air conditoner approx 6x6x3
                                                                                                                                          825.00
        23       wall of supplies and solar fans
                                                                                                                                          300.00
        24       large spools of wiring and rope
        25       Siemens 200A; heavy-duty safety switch and wiring                                                                      1,525.00
                                                                                                                                        1,025.00
        26 Shelving and supplies
                                                                                  in box                                               15,350.00
        27 pallet (approx 240) enphase m250               micro inverters   new
                                                                                                                                        7,000.00
       28        Large lot of misc wires and cabling
                                                                                                                                          125.00
       29        Pallet of ice and snow melt
                                                                                                                                          100.00
       30        Pallet of safe step 7300
                                                                                                                                        1,125.00
       31        Scotsman lcemaker
                                                                                                                                          325.00
       32        ChargePoint EXPP-PM-31.2A
       33        ChargePoint EXPP-PM-31.2A
                                                                                                                                          325.00
                                Shade cover and Siemens       large   power switch
                                                                                                                                          325.00
       34        Solar   Edge                                                                                                             950.00
       35        2013 Bocker Top Lif/ mini lift
       36        Large corner lot; banding machine; safety cones; flags; tripods; small heat maxx; signage stands;                        325.00
                 cans; small shop vac
       37        SolarEdge rapid shutdown SE14                                                                                            425.00
      37A Cement Mixer                                                                                                                    375.00
       38 Sonnen Battery: 2 Aurora Inverters                                                                                            3,600.00
      38A PIKA Energy islanding inverter X7600/X11400 Series                                                                            1,700.00




                                                  ***CONTINUED ON NEXT PAGE***
             Case 20-22343           Doc 108 ERKELENS  &OLSONEntered
                                              Filed 09/08/20   AUCTIONEERS
                                                                       09/08/20 16:01:50                         Desc Main Page 2

       rkelens                                 Document
                                              3365           Page 6SUITE
                                                   WEST 500 SOUTH,  of 7 100
                                                       SALT LAKE CITY UT 84104


      son
Seller Number: LL
                               Auctioneerss
                                Appraser's
                                                             801-355-6655
                                                     www.SALESANDAUCTION.COM
                                                                                                                    Date :09/08/2020
Court Ordered Auric Solar
Elizabeth Loveridge
102 South 200 East, Suite 800
SLC, UT 84111


                                         Final Statement For: Court Ordered Auction 05-21-2020

       Lot Description                                                                                                  Price Grp
        39    Wire w misc. wire carts and electrical boxes                                                             300.00
        40    2 Shelves and shop bench w misc hardware; adhesives; fluids; batteries; shop vac cords; coil etc         625.00
        41    Wall rack with misc metal tubing;                                                                        325.00
        42    8 misc shelves; w contents including electrical parts; hardware sleeves; fitings; nuts; bolts;         3,325.00
              hardware, plastics; indoor wire cable 10-3G; thousands of pieces
        43    Contents of wall including little giant and warner ladders; white boards and misc                        300.00
        44    Contents of room including multiple hand tools; dewalt drills; comealongs; hand saws; chisels;           875.00
             trowels; shop lights; and more
       45    Contents of room including; 5' roll away cart with bins; sawblades and imsc items                         325.00
       47    Corner lot with tires; wheel barrow; fittings and more                                                    150.00
       48    3 Panasonic VBHN325ka03 panels                                                                            475.00
       49    10 Suniva OPT270-60-4-1B0 solar panels                                                                  1,575.00
       50    Approx 14 Helene 72M-370 solar panels                                                                   2,575.00
       51    Approx 9 sun Edison se-f330bxd-39 approx 9 Helene panels                                                1,875.00
       52    33 REC345TP2S-72 XB panels new wrapped on pallet                                                        4,275.00
       53    4 silfab SLg370m panels                                                                                   525.00
       54    23 ht 72-156m-380 panels                                                                                3,025.00
       55    19 REC REC330TP2s 72 xv q2 panels                                                                       3,075.00
       56    4 misc pallets of panels approx 12 panels                                                               1,675.00
       62    3x10 metal piping piles                                                                                   525.00
       63    Misc solar edge inverters; sma inverters; recessed lights; inverter stands and more                     8,525.00
       64    Misc pallets of panels approx 11 pallets Rena solar. Suniva. Approx 225+ solar panels.                 17,625.00
       65    3 boxed Enphase Q aggregator approx 36 units q-ba+3-1P-60                                               1,425.00
       74    Metal stands                                                                                               25.00
       75    Trina solar 27 panels TSM-380DE14A                                                                      3,425.00
       76    Trina solar 27 panels TSM-380DE14A                                                                      3,550.00
       77    Trina solar 27 panels TSM-380DE14A                                                                      3,600.00
       78    Trina solar 27 panels TSM-380DE14A                                                                      3,575.00
       79    Trina solar 27 panels TSM-380DE14A                                                                      3,600.00
       80     13 JA solar JAM72S01-370/Or                                                                            1,800.00
       81    2 Pallets of paver bricks                                                                                 400.00
       82    Scaffolding frame incase                                                                                  100.00
       83    Misc piping and pvc                                                                                       125.00
       84    Propane cage                                                                                              675.00
       85    All safety cones                                                                                          600.00
       86    2 Scrap metal with bin                                                                                     25.00
       87    Large storage container 1998 20' with contents; ropes; harnesses; and more                              2,175.00
       88    Misc rectangular conduit                                                                                  225.00
       89    4 pallets of metal grid and electrical boxes                                                              125.00
       90    All quick mount and solar edge mounting and racking systems enphase with snapn rack
             quick mount pv and more;roof grid; and more
                                                                                                     systems         5,000.00

       91    Grid racking; enphase cable; sma
                                                racking                                                                500.00




                                              *** CONTINUED ON NEXT PAGE***
                Case 20-22343                  Doc 108             Filed 09/08/20
                                                                  ERKELENS         Entered
                                                                             & OLSON        09/08/20
                                                                                     AUCTIONEERS                          16:01:50          Desc Main Page 3

     rkelens                              Aucticneers
                                                                    Document
                                                                   3365           Page 7SUITE
                                                                        WEST 500 SOUTH,  of 7 100
                                                                           SALT LAKE CITY UT 84104
                                                                                    801-355-6655

 OIson1
Seller Number: LL
                                              rDSErs
                                                                       www.SALESANDAUCTION.COM

                                                                                                                                                 Date :09/08/2020
Court Ordered Auric Solar
Elizabeth Loveridge
102 South 200 East, Suite 800
SLC, UT 84111


                                                   Final Statement For: Court Ordered Auction 05-21-2020

           Lot Description                                                                                                                            Price GrpP
                                                                                                                                                      225.00
           92    Pallet of cables and miss micro inverters
           93    4 Siemens heavy-dutysafety switch HF368NR
                                                                                                                                                    8,300.00
           94    Misc items of wiring; sma component; brackets and mounts                                                                             450.00
                                                                                                                                                    1,025.00
           95    3 pallets of conduit;      tubing; plastic tubing spool of soithwire and          more
                                                                                                                                                      125.00
           96    Snow shovels


                Date         Invoice# Description                                                                                                     400.00
 Expense        05/21/2020               Forklift Rental Fee

                                                                                                                                                   business.
  Thank you for participating in   our   auction. Please visit   our   website for upcoming auctions and consignment deadlines. We appreciate your




 Summary  of Sales Activity at Court Ordered Auction 06-21-2020
 Commissions are Calculated on a Percent of the Sale Price of EACH LOT.


                       Statement Totals
                       83 Lots Sold
                                                                                                                                             135,325.00
                       Total Sales
                       Less:Commissions                                                                                                      20,298.75
                                                                                                                                             115,026.25
                       Total Amount Due
                                                                                                                                                  400.00
                       Less: Expenses
                       Total Amount Due                                                                                                     114,626.25
